Case 1:13-cr-00990-PKC Document 167 Filed 10/27/20 Page1of1

Case 1: 13-cr-Q0es -cr-00990-PKC Documenti66 Filed 10/25/20 Page 1 of 1

imei FOY & SEPLOWIT7Z5

 

 

 

attorneys at law
105 MAIN STREET 3G WALL STREET
HACKENSACK, NJ 07601 8TH FLOOR
TEL: 201-457-0071 NEW YORK, NY 10005
FAX: 201-457-0072 WWW._EOYSEPLOWITZ.COM TEL: 212-709-8230

October 25, 2020

Honorable P. Kevin Castel, USDCJ
US Courthouse

500 Pearl Street

New York, NY 10007

Re: U.S. vu. Corey Kelley
Dkt. # 13 cr 990-02 (PKC)
Adjournment Request

 

Dear Judge Castel:

The above referenced criminal action is scheduled for October 28, 2020 at 3:30pm to
address an alleged violation of supervised release. With the consent of the
Government, I am requesting that the matter be adjourned for approximately 30 da

to permit additional time to explore a resolution of the matter without a contested
hearing. This is the first request for an adjournment. As per the Court’s individual
practices, I will contact Deputy Nacanther on or about October 25, 2020 to schedule

a specific date.

Thank you for your thoughtful consideration.

Sincerely,

FOY & SEPLOWITZ LLC

Gaston E Pay

JASON E. FOY

ifoy@fovseplowitz.com

 

cc: AUSA Jared Lenow
AUSA Andrew DeFillipis

 
